Citation Nr: 0607777	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
neuropathy.

3.  Entitlement to service connection for pituitary 
macroadenoma and prolactinoma, claimed as brain tumor.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for circulation 
problems of the bilateral lower extremities.

6.  Entitlement to service connection for bilateral ankle 
swelling.   




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence of diabetes mellitus in 
service or within one year thereafter, and no competent 
evidence of a nexus between diabetes mellitus and the 
veteran's period of active service from November 1987 to 
November 1991.

2.  There is no competent evidence of a current diagnosis or 
findings of diabetic neuropathy.

3.  There is no competent evidence of pituitary macroadenoma 
and prolactinoma, claimed as brain tumor, in service or 
within one year thereafter, and no competent evidence of a 
nexus between pituitary macroadenoma and prolactinoma and the 
veteran's period of active service from November 1987 to 
November 1991.

4.  There is no competent evidence a current diagnosis of a 
hip disorder.

5.  There is no evidence of chronic disorder related to or 
chronic residual of lower extremity problems treated in 
service, no evidence of continuous symptoms after service, 
and no competent evidence of a nexus between current 
circulation problems of the bilateral lower extremities and 
the veteran's period of active service from November 1987 to 
November 1991.  
6.  There is no evidence of chronic disorder related to or 
chronic residual of bilateral ankle swelling treated in 
service, no evidence of continuous symptoms after service, 
and no competent evidence of a nexus between current 
bilateral ankle swelling and the veteran's period of active 
service from November 1987 to November 1991.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for diabetic neuropathy is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for pituitary macroadenoma and 
prolactinoma, claimed as brain tumor, is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for a hip disorder is not established. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Service connection for circulation problems of the 
bilateral lower extremities is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Service connection for bilateral ankle swelling is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus and 
malignant tumors or tumors of the brain or spinal cord or 
peripheral nerves, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  
  
In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  The 
disability at issue must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection must be 
denied for diabetic neuropathy and a hip disorder because 
there is no competent evidence of a current disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Specifically, there is no medical 
evidence of a diagnosis or finding of diabetic neuropathy.  
Although private medical records reflect complaints of hip 
pain, there is no diagnosis of any hip pathology.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran, as a lay person, is not competent to offer an 
opinion as to a medical diagnosis.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, in the absence 
of competent evidence of a current disability, the 
preponderance of the evidence is against service connection 
for diabetic neuropathy and a hip disorder.  38 U.S.C.A. § 
5107(b).  

The medical evidence of record does reflect current diagnoses 
or findings concerning the remaining disorders at issue.  
However, the Board finds that service connection must also be 
denied for these disabilities. 

First, there is no evidence of diabetes mellitus in service 
or until 2002, many years after the veteran's separation from 
service.  Similarly, there is no evidence of pituitary 
macroadenoma and prolactinoma in service or until 1998, years 
after the veteran's discharge in 1991.  Therefore, the 
presumption of service connection for chronic disease is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may not be granted based on chronicity in service 
or post-service continuity of symptomatology for a disorder 
first seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  

In addition, with respect to the pituitary macroadenoma and 
prolactinoma, which the veteran alleges to be related to 
Persian Gulf service, the Board emphasizes that the tumor is 
attributed to a known clinical diagnosis, such that the 
presumption of in-service incurrence is not warranted.  
38 C.F.R. § 3.317(a)(1)(ii).

With regard to this issue on a direct basis, the Board finds 
no medical evidence that supports the veteran's theory that 
this disorder is in any way related to his service.  The 
service and post-service medical records provide much 
evidence against this claim, indicating disorders that began 
years after service with no connection to service. 

Service medical records do reflect treatment for swelling and 
other symptoms in the right lower leg in October 1987.  The 
diagnosis was cellulitis.  In addition, the veteran was 
treated for bilateral ankle swelling in February 1990.  The 
assessment was edema probably secondary to orthostasis and/or 
volume overload.  Service medical records are negative for 
any further problems or chronic residual after treatment.  
The report of the October 1991 separation examination shows 
no related abnormalities.  The veteran's associated report of 
medical history specifically indicates that the right leg 
swelling resolved and that the veteran had no current 
problems.  He denied any history of joint or foot problems.  
Therefore, although leg and ankle problems are shown in 
service, the evidence does not support a finding of 
chronicity in service.  38 C.F.R. § 3.303(b).  Overall, the 
service medical records provide evidence against these 
claims, indicating minor problems that resolved without 
residual disability. 

Moreover, post-service records are negative for any leg or 
ankle swelling until 2002, such that there is no evidence of 
continuous symptoms after service. Id.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Finally, the Board finds no competent evidence of a nexus 
between diabetes mellitus, pituitary macroadenoma and 
prolactinoma, circulation problems of the bilateral lower 
extremities, and bilateral ankle swelling and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, 
there is simply no medical evidence or opinion that suggests 
any relationship between service and any of the disorders at 
issue.  Again, the veteran's lay opinion that his disorders 
are related to service is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for diabetes mellitus, pituitary macroadenoma and 
prolactinoma, circulation problems of the bilateral lower 
extremities, and bilateral ankle swelling.  38 U.S.C.A. § 
5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2003, August 
2003, March 2004, and April 2004, as well as information 
provided in the June 2003 and May 2004 rating decisions and 
March 2004 and October 2004 statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  The Board notes that the RO provided this notice 
before the rating decisions on appeal and that the April 2004 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  In addition, the 
statements of the case include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, the 
veteran has not made any showing or allegation that the 
content of the notice provided resulted in any prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence 
discussed above warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service 
and post-service medical records provide no basis to grant 
this claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and all private medical 
records as identified and authorized by the veteran.  The 
Board notes that the second request for records from a Dr. 
"P" was returned as undeliverable.  However, review of the 
claims folder reveals that records from that physician had 
been previously obtained.  The veteran has not identified any 
VA treatment.  Finally, the Board finds insufficient evidence 
to require VA to secure a VA medical examination or opinion 
in this case.  38 U.S.C.A. § 5103A(d).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  
 
ORDER

Service connection for diabetes mellitus, diabetic 
neuropathy, pituitary macroadenoma and prolactinoma, a hip 
disorder, circulation problems of the bilateral lower 
extremities, and bilateral ankle swelling is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


